Case 1:21-mj-02223-JG Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 4
Case 1:21-cr-0O02O-PLM *SEA LEDW ECF NO.3 *SEA LEDW , Page1D.8 Filed 02/02/21 Page
                                           1 of2


                            U N ITED STATES D ISTRICT C O U RT
                            W ESTERN D ISTRICT O F M ICH IG A N
                                   SO UTH ERN DIV ISIO N
                                                            21-2223-M J-GOODM AN
   U N ITED STA TES O F A M ERICA ,
                                                      1:21-cr-20
               Plaintiff,                             Hon.PaulL.M aloney

   M.                                                  IN D ICTM EN T
                                                       PEN A LT Y SH EET
   CEDRIC DEM OND SM ITH,JR.and
   DAJA DON-KEVIA SM ITH,
               D efendanà .


                              CED RIC DEM O ND SM ITH,IR.

   CO UNT 1- Conspiracy to Com m itBank Ftaud (18:13491

   M axim um penalty:Notm oreth= 30yearsand/or$1,000,000fine
   SupervisedRelease:Notmoretha145years(18U.S.C.â3583)(ClassB Felony,18:3559)
   SpecialAssessment:(18U.S.C.j3013)$100
   RestiG tion:M andatory (18:3663;18:3663A1
   COUNTS2-3-AggravatedIdentityTheftf18:1028A(a)(1)1
   M aximum penalT :M andatory 2years'imprisonmentconsecudvetoany other
   sentenceand a$250,000fine.(Notethatin thediscredon ofthecourtmultiple
   convicdorusforthisoffenseneednotbeconsecutivetoeach other.)
   SupervisedRelease:Notmoreth= 1year(18U.S.C.â35831(ClassE Felony,18:3559)
   SpecialAssessment:(18U.S.C.530131$100
   Restimtion:M andatory (18:3663918:3663A4
Case 1:21-mj-02223-JG Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 4
Case 1:21-cr-OO020-PLM *SEA LED* ECF NO.3 *SEA LEDA ï PageID .9 Filed 02/02/21 Page
                                      2 of2


                                DAIA DO N-KEVIA SM ITH

   CO UNT 1 - Conspiracy to Com m itBank Fraud 118:13491

   M aximum penalty:Notmoreth= 30yearsand/or$1,000,000fine
   Supervised Release:Notmoreth= 5years(18U.S.C.j3583)(ClassB Felony,18:3559)
   SpecialAssessment:(18U.S.C.j30131$100
   Restim tion:M andatozy (18:3663918:3663A1
   COUN T 4 - Aqqravated Identity Theftg18:1028A (a)(1)1
   M axim um penalty:M andatory 2years'im prisonm entcorusecudveto any other
   sentenceand a$250,000fine.(Notethatin thediscredonofthecourtmuldple
   convictionsforthisoffenseneednotbeconsecutivetoeach other.)
   SupervisedRelease:Notm orethan 1year(18U.S.C.j3583)(ClassE Felonp 18:3559)
   SpecialAssessm ent:(18U.S.C.j30131$100
   Restitution:M andatory (18:3663;18:3663A4


   Date:February 2,2021                           /s/rfim othy P.Verl-ley
                                                  Counselforthe United States


   Subm itted in accordance w ith A dm in O rder 17-515-046
                                    '
                                                                                                                                                           1
                                                                                                                                                           !
                                               .
        Case 1:21-mj-02223-JG Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 4
                                                                                                                                                           4
                                                                                                                                                           ,


           case121-cr-0K 20-PLM *SEALED* ECFNo.5*SEALED*(Courtonly),PageID.12 p'iled
                    '
                    .
                                                    02/03/21 Page 1of2                                                                                     2
                                                                                                                                                           ;
    AO 442(Rtv.01/09)ArrestWaraqt
                                                                                                                                                                           I
                                        UNITED STATES D ISTRICT COURT
                                                                  forthe
                                                   W estern DiskictofM ichigan

                   UnitedStatesorAmtrica
                               v.                                  )
                                                                   )          casexo 1:21<r-2c
                                                                   )                .
                                                                   )                  Hoc.paulL.Maloney
'
                  DAJA DON-KEVI
                         pyad.fA SMITH  - .            - .-        )                  United States DistrictJudge

                                                   ARR EST W ARR AN T
    To:     Any authoriad law enforcementofGcer

            YOU ARK COM MANDED toa= standbringbeforeaUnitedStatesmagistrateludgewithoutunnecessarydelay
    (nameofpm onlob6- fe                                            DAJA DON-KW IA SMITH                                                                              ,.
    wh0isaccusedofan cffenseorviolation b>edonthefollowingdocumentiledwlth thecourt:
    V Indictment       O SupersedingIndictment O Information O Supemeding Information D Complaint
    O ProbationViolationPetition    O SupcwisedReleaseViolation Petition O violationNotice O OrderoftheCourt

    Thisofenseisbriefly describedasfollows:                                                                                                                            '

      Conspiracytocommkbankfragdinviolationof18USC 11349                                               squuorèypy
                                                                                                           .4                  ..

                                                                                                            .,4..s7 ?y .   .

      AggravatedIdentityThe'fnvlolati
                                    onof18USCj1028A(a)                                           ..w
                                                                                                   #; ;6,.
                                                                                                         c
                                                                                                         !,
                                                                                                          fl. ?,2'.,4y. .
                                                                                                          .
                                                                                                      ). sc  ,g!h..
                                                                                                                  y
                                                                                                                  r. .
                                                                                                                     .
                                                                                                                     ,.g.
                                                                                                           .

                                                                                             '' #t.)
                                                                                               -
                                                                                                    --J
                                                                                                      è     -?
                                                                                                             :
                                                                                                             p ,
                                                                                                                  t
                                                                                                                  y.       .

                                                                                               .
                                                                                                    !:
                                                                                                     .         . .                       j
                                                                                                                                         ë
                                                                                                                                         ..
                                                                                                                                          ,
                                                                                                                                          L
                                                                                                                                          2
                                                                                                                                          ;
                                                                                                                                          .'
                                                                                                                                          ïb ;
                                                                                                                                             '
                                                                                                                                    . % lt. .'             !
                                                                                             t ..
                                                                                                         jr
                                                                                                          j.. j
                                                                                                          .   y
                                                                                                              .4  ..      ys.
                                                                                                                            .,,.                             j
                                                                                                              :.).yj,.,,,
                                                                                                                ..0     jj
                                                                                                                         y
                                                                                                                         ..
                                                                                                                          .                                  .
                                                                                                                                                             i
    Date: 02/03/2021                               Depu: Clerk         ..-0..- .        ..                 '.          k,
                                                                                                                       'zS jcsa.
                                                                                                                              ., . ,                    ...--.
                                                                                                                                                             ....--

     City and state: Grand Rapids.Michigan                             RayKentsUnitedStatesM agistrateJudge
                                                                                                               PrlntedM veanatltle

                                                                  Retuza                                                                            .
            niswarrantw       rrceivedon(dau
                                                   Z          *        ,
                                                                          andtlwpersonwasvestedon@at.) %                                                       Q-I
     at(êIplliyl<le?           /5 + # j                       .                                                                                          .'
     Date: 4              l(                                                                                                                                     .
                                                                                   ''                     A- tîngoA e.
                                                                                                                     ztv>/ fre

                                                                                                                H nted                   Jn#flfle

                                                                                                                                                           -               p
   Case 1:21-mj-02223-JG Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 4


        case l:21-cr-00020-PLM *SEALEDA ECF N0.5*SEALED*(Courtonly),PagelD.13 Filed
                                                02/03/21 Page 2 of2
AO 442 (Rev-01/09)ArrestWgrrant(Page2)


                   Thissecond pageeontainspersonalidentisersprovided forlaw-enfercementuseonly
                   and thereforeshould notbellledin courtwiththeexecutedwarrantunlessunderseal.

                                                (Notfor'zlzl/cDisdosure)
Nameofdefendant/offender:                                  DAM DON-KEVIA SMITH
                                   .- - -

KnownaIiaSeS: .              -- .-            ..- .- - .-       --- .
                                                                    --.           .   .--                       .
Lastknownresidencel                       ..-,
                                             -.-..        ...- .--..           .. ---
Prioraddrtssesto whichdefendant/offcndermaystillheveties:

Lastknown employment:
Lastknowntelephon:numbec:
Placeofbirth:               ----            .-.-w                  -...-. ...
                                                                            - .- .-.              ..    .---.--
Dateofbirth..      12.
                     /
                     .
                      01/1995
SocialSecurity number:      XXX-XX-XXXX
Height:                      -.-.-           - .--.       W eight:
sex:                                                      Race:                              .
Hair:               - -.   ..----- -..-....-,
                                            --.
                                              --...
                                                  -.- -.-
                                                        . ByeS:           .   .     ..   .   .u


Scars,tattcos,otberdistinguishing marlçs:



History ofviolence.weanons.dnm use:

 Known family,friends,andotherassociateslname,relatlon,ce rau,phoneawaâe : .                      --        .

 FBInumber',
 Completedescriptionofauto:

 Investigativeagency andaddress:         FBI-BENJAMIN D.GLYNN
                                         AUSA -TIMOTHY P.VERHEY
 Nameandtelephonenumbers(offkeandcell)ofpretrialservicesorprobationomcer(êapplîcablelt


 Dateoflastcontactwith pretrialservicesorprobation om cer6fapplicablelk            -                   ..         .
